Per Curiam. Patricia Kozal seeks review of the denial of a writ of habeas corpus in this petition for a writ of certiorari. Her original complaint alleged that Department of Correction authorities were not giving her proper credit for “good time” she has earned and will earn during her incarceration. As a result of the improper computation she alleges she will be required to serve a longer term than is lawful. She first filed her complaint in the Federal Court which stayed proceedings pending exhaustion of State remedies. She then filed a petition seeking the habeas corpus writ in the Circuit Court of Jefferson County. This petition was denied and forms the basis for review.  The State argues the writ should be denied as Ms. Kozal has an adequate remedy by way of a direct appeal. We cannot agree that denial of habeas corpus may adequately be addressed only by way of a direct appeal. The proper method of bringing up proceedings on habeas corpus for review is by means of a writ of certiorari. City of Clinton v. Jones, 302 Ark. 109, 787 S.W.2d 242 (1990); Taylor v. Moore, 99 Ark. 412, 138 S.W. 634 (1911). It is clear, however, that the habeas corpus writ is granted only when a person is detained without lawful authority or imprisoned when by law he or she is entitled to bail. This is not such a case, and thus the writ of certiorari must be denied. There may be other ways of addressing the relief sought here, such as, for example, by declaratory judgment, but they are not before us. Petition denied.